Name: Commission Decision of 10 January 1990 amending for the second time Commission Decision 80/775/EEC on laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States;  agricultural activity;  health;  means of agricultural production
 Date Published: 1990-01-20

 Avis juridique important|31990D0029Commission Decision of 10 January 1990 amending for the second time Commission Decision 80/775/EEC on laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (Only the German text is authentic) Official Journal L 016 , 20/01/1990 P. 0034 - 0034*****COMMISSION DECISION of 10 January 1990 amending for the second time Commission Decision 80/775/EEC on laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (Only the German text is authentic) (90/29/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/360/EEC (2), and in particular Article 3 (13) thereof, Whereas Commission Decision 80/775/EEC (3), as amended by Decision 89/31/EEC (4), has already laid down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany; Whereas certain additional areas of the Federal Republic of Germany have fulfilled the requirements for decreasing the frequency of testing and increasing the age at which animals are tested for the maintenance of official freedom from brucellosis; Whereas, if this qualification is to be maintained, it is necessary to lay down control measures ensuring that it is effectively justified and which are adapted to the special health situation of bovine herds in certain regions of the Federal Republic of Germany; Whereas the additional measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 80/775/EEC, 'Arnsberg, Cologne and Dusseldorf' is added after 'Rheinhessen-Pfalz'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 153, 6. 6. 1989, p. 29. (3) OJ No L 224, 27. 8. 1980, p. 14. (4) OJ No L 15, 19. 1. 1989, p. 20.